Entered: September 16th, 2019
                                 Case 19-00257   Doc 14    Filed 09/16/19    Page 1 of 2
Signed: September 16th, 2019

SO ORDERED




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND

         In re:                                         )
                                                        )
         MISCELLANEOUS PROCEEDING                       ) MP CASE NO. 19-90010-WIL
         TO SUBSTITUTE COUNSEL                          )
                                                        )


                                ORDER GRANTING MISCELLANEOUS PROCEEDING TO
                                       WITHDRAW/SUBSTITUTE COUNSEL

                   UPON CONSIDERATION of the Miscellaneous Proceeding to Withdraw/Substitute

         Counsel filed herein, it is hereby,

                   ORDERED, that the Motion is GRANTED; and it is further

                   ORDERED, that L. Jeanette Rice, Esquire is removed from the list of cases attached to

          said Motion; and it is further

                   ORDERED, that Martin Oliverio, Esquire shall be designated as substitute counsel in the

          cases.

         Copies to:

         L. Jeanette Rice, Esquire
         Walsh, Becker & Rice
         14300 Gallant Fox Lane
         Suite 218
         Bowie, MD 20715
                 Case 19-00257   Doc 14   Filed 09/16/19   Page 2 of 2



Martin Oliverio, Esquire
Walsh, Becker & Rice
14300 Gallant Fox Lane
Suite 218
Bowie, MD 20715

                                  END OF ORDER
